Citation Nr: 1028583	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for residuals of a right lower extremity injury. 

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to a compensable evaluation for scars of the left 
lower extremity. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2007 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Indianapolis, 
Indiana, that denied the claims on appeal.

The Board notes that the RO has attempted to clarify from the 
Veteran which hip he was claiming service connection for, but the 
Veteran did not respond to a request for clarification in a March 
2007 letter.  Thus the RO treated adjudicated this matter to 
include both hips and the Board shall do likewise.  


FINDINGS OF FACT

1.  A November 1996 rating decision denied the Veteran's claim 
for service connection for a right leg disability.  He was 
provided notification of the rating decision and of his appellate 
rights the same month.  He did not appeal this decision and it 
became final.  

2.  New evidence received since the November 1996 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  The evidence reflects that the Veteran does not have a 
current disability in either hip. 

4.  The Veteran's scars of the left lower extremity are 
superficial, without evidence of tenderness or pain, and do not 
result in any restricted motion, nor do they exceed 6 square 
inches.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision denying service connection 
for a right leg disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
November 1996 rating decision, and the claim for service 
connection for a right leg disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  A bilateral hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  The criteria for a compensable disability rating for scar of 
the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran's claim on appeal (including his 
petition to reopen) was received in December 1996.  Prior to 
adjudication of this matter in September 2007, the RO sent a 
letter addressing the service connection and increased rating 
claims in March 2007. 

The Appellant was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice of 
the requirements to prevail on these types of claims and of his 
and VA's respective duties.  The duty to assist letter notified 
the Appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Additional notice was sent in April 2008.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  This notice was provided in the 
March 2007 and April 2008 letters.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Veteran in March 2007 included the criteria for reopening 
a previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  As such, the Board finds that adequate notice 
has been provided, as the Appellant was informed about what 
evidence is necessary to substantiate the element(s) required to 
establish service connection for the right leg disability that 
were found insufficient in the previous denial.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Further, VA and private medical records were obtained and 
associated with the claims folder.  In addition, as to the 
Veteran's request for ship logs, the Board notes that as the 
issue of an in-service injury is not in dispute, and given that 
despite the RO's request the Veteran has not clarified the date 
of the claimed incident, there is no duty to remand this case to 
make a further attempt to clarify and obtain records.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  Moreover, despite the RO's specific 
notation in the May 2009 Supplemental Statement of the Case 
noting the Veteran's failure to provide adequate specification of 
the date of the reported injury, and despite the fact that the 
Veteran is represented by an attorney, see Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006), he has not done so.  As such, the 
Board finds that VA has satisfied its duty to assist with respect 
to these records.

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Notably, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  38 
C.F.R. § 3.159(c)(4)(iii). There is no need for a VA examination 
in this instance where the records show no evidence sufficient to 
reopen the claim for service connection for a right leg 
disability and where no hip disability is shown.  The increased 
rating claim for scars was addressed by a September 2007 
examination which included review of the claims file and 
examination of the Veteran.  There is no need for a newer 
examination in this instance where the evidence fails to show a 
worsening of his condition.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the Appellant has been notified and made aware of the evidence 
needed to substantiate this claim to reopen, avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
claimant or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2009).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO. If the 
Board finds that no new and material evidence has been submitted 
it is bound by a statutory mandate not to consider the merits of 
the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was first denied by the RO in a May 1980 
decision which denied a claim for holes in both legs.  The 
decision noted that the Veteran claimed such condition resulted 
from a fire aboard ship, however there was no evidence of holes 
in his legs, or scars or marks noted in service treatment 
records, other than a left leg scab that resolved.  This denial 
was upheld by the Board in an October 1982 decision that noted in 
pertinent part that right lower extremity problems treated in 
service were acute and transitory and resolved with no residuals.  

The most recent prior final denial of service connection for a 
right lower extremity disorder was a November 1996 rating 
decision that found no new and material evidence had been 
presented to reopen the previously denied claim for service 
connection for a bilateral lower extremity disability, including 
knee disability.  Notice was sent the same month and the Veteran 
did not appeal.  

Among the evidence before the RO in November 1996 were service 
treatment records, which included no findings or history of right 
leg problems on July 1972 entrance examination and report of 
medical history.   In March 1973 he was seen for pain around the 
thigh area of the right leg.  There was no bulge or contusion, 
but he described a sensation of feeling something fall when he 
hit an object.  He was assessed with muscle strain. In July 1973, 
while aboard the U.S.S. Little Rock, he had an accident which 
involved being pushed and hitting his right ankle on the right 
side of the hatch, with the would cleansed, and dressed and he 
returned to full duty.  The records also  document treatment for 
a wound of the left leg from March 1975 through June 1975, but do 
not document a fire or other possible cause for the injury, and 
no right leg problems are discussed in these records.  His lower 
extremities were normal on separation examination in July 1975.

Also before the RO in November 1996 included an August 1980 VA 
record for excision of pilodinal cyst with a history of a tank 
explosion in 1974 which injured his right leg (but mostly his 
left leg).  His complaints included a leg going out on him, but 
examination of the extremities was normal and he was 
neurologically intact.  Records from August 1981 showed 
complaints of pain in both legs, and he again reported injuries 
to his right leg from an exploding acetylene tank in 1974 in the 
service.  Examination of the right leg showed minimal tenderness 
and spasm in the dorsal muscles.  He was assessed with status 
post trauma to the legs by history and myalgia of the legs.  

Lay statements received in November 1981 from the Veteran's 
mother and a friend supported his contentions of an injury to 
both legs in service, and they both indicated that when he came 
home on leave in 1974, he had holes or wounds including on his 
right leg.  His mother indicated the injury took place in the 
summer of 1974.  Additional lay evidence from the Veteran's March 
1982 hearing indicated that the fire took place around March 1975 
and he again described rapidly exiting the ship's hatch when the 
door blew shut on his left leg, but he reported pain in both legs 
ever since the accident.  He also reported that his separation 
examination failed to include an examination of his legs below 
the knee.  The examination revealed findings regarding 2 small 
scars on an unspecified leg.

A May 1983 VA examination reviewed by the RO in 1996 reported a 
history of injury from a fire aboard ship in March 1975, with the 
injury from the resulting hatch closing on his left leg, but no 
specific history described of the right leg being similarly 
injured in this incident.  However he was noted to report that 
from 1975 to the present he had a toothache like pain in his 
right leg.  The pain in the right leg was described as very mild.  
Examination showed that his right thigh had a 1 centimeter 
traumatic scar on the medial side in the upper third and a second 
1 centimeter scar on the lower third of the right thigh.  These 
scars were described as slightly adherent and were nontender and 
had hypoesthesia to pinprick.  Further examination of the right 
leg showed an absence of discernable scar.  The diagnosis was 
history of burn scar due to fitting pipe on right leg and lower 
distal third of the thigh.  

A January 1995 lower extremity Doppler before the RO in 1996 
showed no evidence of significant arterial occlusive disease 
affecting the right leg.  

Also before the RO in November 1996 was an October 1996 VA 
examination giving a history of the accident with explosion said 
to take place on the U.S.S. Albany with door slam injury to the 
left leg, with no history given for the right leg.  He reported 
pain involving the right knee increasing over the past 5 years.  
Examination revealed normal heel-toe gait, without limp.  There 
was no swelling, deformity or atrophy shown in the right knee and 
his range of motion was 0-130 degrees.  The right knee was stable 
to varus and valgus stresses, and McMurray was negative.  All 
surrounding musculature was normal and pulses and light touch 
were intact throughout.  The examiner had no X-rays available but 
opined that the Veteran had a fair amount of arthritis.  X-rays 
taken of the right knee were normal.  

Among the evidence submitted after November 1996, were VA records 
from 2005 to 2009 that generally address other medical 
complaints.  However a February 2009 new patient examination 
included examination of the extremities which were negative for 
edema, and had palpable peripheral pulses.  There was intact 
sensation and no foot lesions.  There are no complaints regarding 
the right leg in these records.

Likewise a September 2007 VA examination for a left leg scar is 
negative for any findings or complaints of right leg problems. 

The Veteran has also not submitted any statements since November 
1996 that show a continuity of symptoms or even to clarify that 
he has any current disability in his right leg.  His claim in 
December 2006 merely says that he was wounded in both legs, and 
an April 2008 notice of disagreement only says that the injury 
took place on the U.S.S. Albany, but fails to discuss any current 
right leg symptoms.

Based on a review of the evidence the Board finds that new and 
material evidence has not been submitted to reopen the previously 
denied claim for a right leg disability.  The evidence submitted 
since November 1996 fails to show any evidence of any right leg 
problems that could be deemed possible residuals from the 
incident in service.  His medical records do not show any 
significant findings pertaining to the right leg and he has not 
submitted any lay evidence that would suggest continuity of right 
leg symptoms.  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Appellant's claim. 
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not been 
submitted since the November 1996 RO decision.  Thus the claim 
for service connection for a right leg disability is not 
reopened, and the November 1996 RO decision remains final.

III.  Service Connection-Hip Disability

The Veteran claims entitlement to service connection for a hip 
disability.  Because he has not clarified which hip he is 
claiming disability for, despite the RO's request to do so in the 
March 2007 duty to assist letter, the RO has adjudicated the 
matter in terms of a claim for a bilateral hip disability.  The 
Board will do likewise.

Service-connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for arthritis if 
evidence shows that arthritis became manifest to a compensable 
degree (10 percent) within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records gave no findings or history of any hip 
problems on July 1972 entrance examination and report of medical 
history, and there are no reports showing treatment for or 
complaints of any hip problems.  His lower extremities (to 
include hips) were normal on separation examination of July 1975.  

Post service records from shortly after service include records 
from August 1980 and August 1981 documented bilateral lower 
extremity complaints, but were completely silent for any hip 
complaints or findings.  Subsequent records and VA examinations 
including the examinations from May 1983 and October 1996 are 
completely silent for any findings or complaints referable to 
either hip.  

Likewise there is no mention of any hip problems whatsoever in 
more recent records of treatment from 2005 to 2009 and the VA 
examination of  September 2007 are completely silent for hip 
problems.

The Veteran has also failed to provide any lay evidence regarding 
hip problems.  His December 2006 claim mentions that he sustained 
a hip injury in service.  However he has not submitted any 
further statements pertaining to his hip, even after the RO 
requested that he clarify which hip was injured in the March 2007 
duty to assist letter.  

Based on a review of the foregoing, service connection for a 
bilateral hip disability is not warranted.   Arthritis of either 
hip was not shown during active service, nor was it manifested 
within one year of discharge from service.   The post service 
medical records and lay evidence are all completely silent for 
any complaints or findings of problems with either hip after 
service.  Thus he has provided no evidence of a current 
disability in either hip.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is against a grant of 
service connection for a disability affecting either hip, and the 
application of the benefit of the doubt does not apply in this 
instance.  

II. Increased Rating-Right Leg Scar

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment. 
38 C.F.R. § 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service- connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service- connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  In 
appeals of the initial rating assigned following a grant of 
service connection, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 
C.F.R. §§ 3.102, 4.3 (2009).

Service connection was granted for scars of the left lower 
extremity via an October 1982 Board decision, which was 
implemented by a January 1983 rating decision which assigned a 
noncompensable rating.  The Veteran filed this claim for an 
increased rating in December 2006.

None of the VA records from 2005 through 2009 submitted in 
support of the claim provide any significant findings regarding 
the left leg scars.  The Veteran has also failed to provide any 
lay evidence that describes any worsening of this condition.

The report of a September 2007 VA examination of the left leg 
scars evaluated three scars.  The first scar was a 2 centimeter 
by 1.8 centimeter round white scar on the anterior shin of the 
left lower extremity, which was 15 centimeters anterior from the 
knee cap.  The second scar was a 1 centimeter by 1.2 centimeter 
round white scar that was 18 centimeters anterior  to the left 
knee cap.  The third scar was on the left posterior calf and 
measured 1.1 centimeters by 1.7 centimeters.  Findings for all 
the scars were as follows.  There was no tenderness to palpation, 
no adherence and no loss of motion or function resulted.  There 
was no breakdown or skin ulceration over the scar and there was 
no underlying soft tissue damage.  The diagnosis was scars.  

Under the pertinent Diagnostic Codes, scars, other than of the 
head, face, or neck, are to be rated under Diagnostic Codes 7801 
to 7805.  Under Diagnostic Code 7801, which governs scars, other 
than the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2009).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), 
(2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  A superficial scar 
is one not associated with underlying soft tissue damage. A 10 
percent evaluation will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this 
part on the amputation rule.). 38 C.F.R. § 4.118, Diagnostic Code 
7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).

Based on a review of the foregoing, the evidence is against a 
compensable rating for the scars affecting the left lower 
extremity.  The scars are shown to be superficial, and there were 
no complaints of the scars being tender or painful shown on 
examination, or elsewhere during the pendency of this claim.  The 
areas affected by the scars are not shown to exceed six square 
inches (39 square centimeters).  There is also no evidence of any 
of the scarring to be unstable, as the evidence was negative for 
any evidence of ulceration, breakdown or soft tissue damage.  
There is also no evidence of limitation of motion or other 
functional loss shown or alleged due to the scars.  Consideration 
for a staged rating pursuant to Hart, supra is not warranted in 
this matter, where the evidence throughout the pendency of this 
claim reflects noncompensable findings for the scars.   

In sum, the preponderance of the evidence is against a 
compensable rating for the scarring under the applicable 
schedular criteria addressing scars and the application of the 
benefit of the doubt does not apply in this instance.  

As a final point, the Board notes that in exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321.  The 
Court has set out a three-part test, based on the language of 38 
C.F.R. § 3.321(b)(1), for determining whether a Veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's scar is manifested by no 
functional impairment, and thus the rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.


ORDER

The application to reopen the claim for service connection for a 
right leg disability is denied.

Service connection for a bilateral hip disorder is denied.

A compensable evaluation for scars of the right lower extremity 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


